Case 1:19-cr-00444-CMA-GPG Document 38 Filed 09/02/20 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


  Criminal Action No. 19-cr-00444-CMA-GPG

  UNITED STATES OF AMERICA,

         Plaintiff,

  v.

  HERUBY SANCHEZ-HERNANDEZ,

         Defendant.


   ORDER ADOPTING AND AFFIRMING DECEMBER 13, 2019 RECOMMENDATION
                OF UNITED STATES MAGISTRATE JUDGE


         This matter is before the Court on the Recommendation of Magistrate Judge

  Gallagher (Doc. #24). The Court notes that pursuant to the terms of the written plea

  agreement, Defendant entered a plea of guilty to Count One of the Indictment which

  charged violation of 18 U.S.C. § 1326(a) and (b)(1), illegal re-entry of a previously

  deported alien following a felony conviction. The Court also notes that Defendant

  consented to Magistrate Judge Gallagher advising him with regard to his Constitutional

  rights and his rights pursuant to Rule 11 of the Federal Rules of Criminal Procedure.

  Magistrate Judge Gallagher conducted the Rule 11 hearing on December 13, 2019, at

  which time he appropriately advised the Defendant of his rights and made inquiry as to

  the Defendant’s understanding of the charges, the terms of the plea agreement, the

  voluntariness of his plea, and of the consequences of pleading guilty. Based on that
Case 1:19-cr-00444-CMA-GPG Document 38 Filed 09/02/20 USDC Colorado Page 2 of 2




  hearing Magistrate Judge Gallagher recommended that the District Court Judge accept

  Defendant's plea of guilty to Count One of the Indictment.

        Neither the Defendant nor the Government has filed any objections to the

  Magistrate Judge=s Recommendation; therefore, it is ORDERED THAT:

        1.  Court Exhibits 1 and 2 are accepted and admitted.
        2.  The plea as made in open court on December 13, 2019, is accepted and
            the Defendant is adjudged guilty of violation of Count One of the
            Indictment which charged violation of 18 U.S.C. § 1326(a) and (b)(1),
            illegal re-entry of a previously deported alien following a felony
            conviction.
        DATED: September 2, 2020

                                                 BY THE COURT:


                                                 _____________________________
                                                 CHRISTINE M. ARGUELLO
                                                 United States District Judge




                                             2
